Citation Nr: 0948016	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-29 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus. 

2.  Entitlement to separate compensable ratings for diabetic 
neuropathy of the feet.  

3.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
October 1958 to April 1970, with additional service in an 
Active Duty for Training capacity from April 1957 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which granted entitlement to service 
connection for diabetes mellitus and established an initial 
20 percent rating, and increased the evaluation for post-
traumatic stress disorder (PTSD) to the current 50 percent.  

This appeal was subject to a prior remand by the Board in 
September 2008 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has now been returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is primarily manifested 
by insulin dependence and restricted diet, without episodes 
of complications that require at least one hospitalization 
per year or visits to a diabetic care provider at least twice 
per month.  

2.  The evidence does not show that it is medically necessary 
for the Veteran to avoid strenuous occupational and 
recreational activities due to his diabetes.  

3.  Upon examination in May 2009, the Veteran was found to 
have early diabetic neuropathy of the bilateral feet. 

4.  The Veteran's PTSD is primarily manifested by mood 
impairment with symptoms such as flashbacks, nightmares, and 
irritability.  

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus are not met at any time during 
the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.119 
Diagnostic Code 1913 (2009).

2.  The criteria for separate 10 percent ratings for 
peripheral neuropathy of each foot, as a complication of 
diabetes, are met as of May 20, 2009.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.119 Diagnostic Code 1913 Note (1), 
4.124a Diagnostic Code 8520 (2009).

3.  The criteria for a rating in excess of 50 percent for 
PTSD are not met at any time during the appellate period.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.130 Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in October 2004, August 2005, and 
September 2008 the RO provided notice to the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the RO notified the Veteran 
of information and evidence necessary to substantiate the 
claims for increased ratings for diabetes mellitus and PTSD.  
Notice letters also described information and evidence that 
VA would seek to provide, and that which the Veteran was 
expected to provide in support of his claim.  

Due to the nature of the claim regarding evaluation of the 
Veteran's diabetes mellitus, as it is specifically an appeal 
of the initial rating assigned in conjunction with the grant 
of service connection, adequate notice was not delivered 
prior to the initial assignment of the rating.  However, once 
service connection is granted, the claim is substantiated and 
prior notice defects are rendered non-prejudicial.  Goodwin 
v. Peake, 22  Vet. App. 128 (2008).  Thus, VA's duty to 
notify with respect to this claim has been satisfied.

With respect to the remaining claim for an increased 
evaluation for PTSD, according to prior case law adequate 
notice also required, at a minimum, that VA notify a claimant 
that to substantiate his claim, the Veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the claimed condition, 
to include the effect that worsening has on his employability 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Also, if the Diagnostic Code under which the 
claimant was rated contained certain criteria such as a 
specific measurement or test result necessary to achieve a 
higher rating, VA was required to provide at least general 
notice of that requirement to the claimant.  The provided 
notice must also describe the process by which a disability 
rating is determined.  Vazquez, supra. 

However, the U.S. Court of Appeals for the Federal Circuit 
recently vacated and remanded the Vazquez decision by the 
lower court.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Specifically, the Federal Circuit held that 
38 U.S.C.A. § 5103(a) does not require the notice of 
information and evidence necessary to substantiate a claim to 
be veteran-specific.  The court reasoned that generic notice 
in response to the "particular type of claim," i.e., a 
claim for an increased rating, is all that is required under 
its prior decisions.  The Federal Circuit further held that 
VA is not required to notify veterans of potential "daily 
life" evidence.  The court reasoned that, while "daily 
life" evidence may lead to evidence of impairment in earning 
capacity in some cases, the Veterans Claims Assistance Act 
and implementing regulations do not require such evidence for 
proper adjudication of an increased rating claim.  
Ultimately, the Federal Circuit vacated the decision insofar 
as it requires VA to notify a veteran of alternative 
diagnostic codes or potential "daily life" evidence.  The 
Federal Circuit then remanded the case to the Court of 
Appeals for Veterans Claims for a determination of whether 
the notice provided to the claimant in Vazquez-Flores v. 
Peake satisfied the duty to notify in light of the modified 
analysis required.  Id.  

Due to the pending remand from the Federal Circuit, it 
remains uncertain as to what additional notice, if any, is 
now required under Vazquez-Flores v. Peake.  However, the 
Board finds that adequate notice was provided in relation to 
this Veteran's claim.  Specifically, a September 2008 
notification letter described the process by which disability 
ratings are assigned, and informed the Veteran of (1) the 
criteria under which mental disorders are rated, (2) the need 
to submit evidence demonstrating the impact his disability 
has on his employment and daily life, and (3) examples of the 
types of medical and lay evidence that are relevant to his 
claim for an increased rating.  Although this notice was 
delivered after the initial denial of the claim, the AOJ 
subsequently readjudicated the claim based on all the 
evidence in the September 2009 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the Veteran was not precluded from participating effectively 
in the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  In all, the 
duty to notify is fulfilled.  

VA has assisted the Veteran with respect to his claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2009).  Service treatment and post-
service treatment records have been secured.  The Veteran has 
been medically evaluated in conjunction with his claims.  The 
duty to assist has been fulfilled. 

Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected PTSD and diabetes mellitus, respectively evaluated 
as 50 percent and 20 percent disabling.  Disability 
evaluations are determined by application of VA's Schedule 
for Rating Disabilities, which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  When a question arises as to which of 
two ratings applies under a particular diagnostic code (DC), 
the higher evaluation is assigned if the disability more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Generally, the current level of disability is of 
primary concern in a claim for an increased rating; and the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of 
the "current level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending.  In those 
instances, it is appropriate to apply staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, in the 
present case, the symptoms of the Veteran's service-connected 
disabilities have remained relatively constant throughout the 
appellate period.  Thus, staged ratings are not necessary 
here.  The disability ratings currently on appeal will now be 
discussed in turn.  

Diabetes

Service connection was established for diabetes mellitus by 
rating decision in September 2005 and initially evaluated as 
20 percent disabling under DC 7913.   

According to this criterion, diabetes mellitus that requires 
insulin, or oral hypoglycemic agent, and a restricted diet is 
rated 20 percent disabling.  Diabetes that requires insulin, 
restricted diet, and regulation of activities is rated 40 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent 
disabling.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated, is rated 100 percent disabling.  38 C.F.R. § 4.120 DC 
7913 (2009).  

In this case, the Veteran reports no hospitalization for his 
diabetes, nor does the record reflect that he experiences 
diabetic complications such as ketoacidosis or hypoglycemic 
reactions that require visits to a diabetic care provider at 
least twice per month.  VA examination, May 2009.  As such, 
neither the 100 percent nor 60 percent ratings available for 
diabetes mellitus are warranted in the absence of such 
severity.  38 C.F.R. § 4.120 DC 7913.  Thus, the remaining 
question is whether the Veteran is required to regulate his 
activities due to his diabetes such that an evaluation of 40 
percent is warranted.  Id.  

The Court of Appeals for Veterans Claims has held that in 
order to demonstrate regulation of activities as identified 
in the rating criteria, medical evidence must show that both 
occupational and recreational activities have been restricted 
due to diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007) (referencing definition of terminology within the 
criteria for a 100 percent rating under DC 7913).  In other 
words, the next higher evaluation of 40 percent would be 
appropriately applied where the evidence reflects that it is 
medically necessary for a veteran to avoid strenuous 
occupational and recreational activities, in addition to 
using insulin and following a restricted diet.  See Camacho 
supra; 38 C.F.R. § 4.120 DC 7913.  

Here, the evidence reflects merely that the Veteran's 
physical activities are generally diminished because he feels 
tired and does not have much energy.  VA examination, May 
2009.  To this end, the Board notes that chronic sleep 
impairment is a symptom of his PTSD and the Veteran reports 
getting between four to six hours of sleep per night.  Thus, 
it appears reasonable that his tiredness is related to his 
chronic sleep impairment as a symptom of PTSD.  VA 
examination, April 2009.  However, the evidence of record 
does not show that the Veteran has been instructed to avoid 
strenuous activity, or that he must otherwise regulate his 
activities as a medical necessity due to his diabetes.  To be 
clear, for a rating in excess of 20 percent, the evidence 
must show that the Veteran's activities have been restricted 
due to medical necessity.  It is not sufficient to show only 
that some alteration in activities has occurred, particularly 
where such alteration is not based on medical necessity or a 
doctor's orders.  See Camacho supra.  In all, the Board finds 
that a 20 percent rating, and no higher, is warranted for the 
Veteran's diabetes mellitus.  

However, the Board is also required to consider the 
documented complications of this Veteran's diabetes in order 
to appropriately evaluate the service-connected disability.  
Specifically, Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under Diagnostic Code 7913).  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  In this 
instance, the Veteran has recently been diagnosed with early 
diabetic neuropathy of the bilateral feet.  VA examination, 
May 2009.  Thus, the Board will now address the evaluation of 
this diabetic complication in compliance with DC 7913.  

Peripheral neuropathy of the feet

Upon neurological examination, the Veteran was found to have 
abnormal monofilament testing to both feet on the plantar and 
dorsal surface, and along the lower extremities to an area 
just below each knee.  He was diagnosed with early diabetic 
neuropathy of both feet.  VA examination, May 2009.  

Complete paralysis of the sciatic nerve, where the foot 
dangles and drops, no active movement is possible for muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost warrants an 80 percent evaluation.  Severe 
incomplete paralysis with marked muscular atrophy is 
evaluated as 60 percent disabling.  Incomplete paralysis that 
is moderately severe is evaluated as 40 percent disabling, 
moderate incomplete paralysis is 20 percent disabling, and 
mild incomplete paralysis is 10 percent disabling.  38 C.F.R. 
§ 4.124a DC 8520.  

Although the record does not show any functional impairment 
due to the early stages of this Veteran's early diabetic 
neuropathy of the feet, the Board resolves reasonable doubt 
in the Veteran's favor and finds this condition to be 
compensable as equivalent to a mild degree of paralysis, and 
no greater.  38 C.F.R. §§ 4.2, 4.124a DC 8520.   As such, 
separate 10 percent evaluations for peripheral neuropathy of 
the right and left lower extremities are warranted.  

PTSD

Service connection was established for PTSD by rating 
decision in October 2002 and initially evaluated as 30 
percent disabling under DC 9411.  By rating decision issued 
in October 2005, the evaluation was increased to 50 percent 
as of the date of the present claim for an increased rating.     

Under the rating criteria for mental disorders, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.

A higher 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

A total rating (100 percent) requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

The "such symptoms as" language of the diagnostic codes for 
mental disorders in 38 C.F.R. § 4.130 means "for example" 
and does not represent an exhaustive list of symptoms that 
must be found before granting the rating of that category.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
However, as the Court also pointed out in that case, 
"[w]ithout those examples, differentiating a 30% evaluation 
from a 50% evaluation would be extremely ambiguous."  Id.  
The Court went on to state that the list of examples 
"provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

In the present case, the Veteran underwent an intensive 
residential VA PTSD treatment program beginning in October 
2004.  At the time of his discharge in December 2004, the 
Veteran was found to be stable and competent.  He denied any 
suicidal or homicidal ideation, intent, or plan and was able 
to perform the activities of daily living.  Prior to this 
voluntary hospitalization the Veteran had been retired for 
four years.  He was approved to resume all pre-
hospitalization activities after discharge.  VA treatment 
record.  A temporary 100 percent rating for the duration of 
this hospitalization has previously been established.  See 
Rating decision, September 2005.  As such, the Board will 
consider whether a rating in excess of 50 percent is 
warranted since the date of the present claim for an 
increased rating in September 2004, both before and after the 
temporary 100 percent rating during hospitalization.  

In all, the Veteran's psychiatric symptomatology has remained 
relatively constant throughout the appellate period.  His 
daughters submitted lay statements in conjunction with the 
December 2005 Notice of Disagreement (NOD) detailing their 
observations of the Veteran's symptoms.  Specifically, they 
describe his waking from nightmares, avoiding war-related 
television shows, occasionally forgetting his medications, 
and experiencing mood swings.  Lay statements received in 
December 2005.  

The Veteran states that he believes his PTSD symptoms warrant 
a 70 percent rating as he feels that he experiences 
deficiencies in most areas.  He states that he cannot 
maintain employment because he cannot handle being around 
people.  Notice of disagreement, December 2005.  Upon 
examination in April 2009, the Veteran   reported that he 
walks, watches television, and plays games on the computer, 
in addition to attending weekly group therapy sessions.  He 
was noted to be clean and casually dressed, cooperative and 
attentive toward the examiner, with a normal affect and good 
mood.  The Veteran was fully oriented, but easily distracted 
with a short attention span.  The report of examination shows 
that the Veteran does not experience hallucinations, panic 
attacks, obsessive or ritualistic behaviors, or any problem 
with the activities of daily living.  He was found to have 
good impulse control without episodes of violence.  While the 
Veteran does persistently re-experience traumatic events and 
avoid stimuli related to his military experiences, the 
examiner opined that the Veteran's PTSD affects only his 
mood, and does not have an effect on the Veteran's judgment, 
thinking, employability, or family relations.  VA 
examination, April 2009.  

Considering all of the evidence of record, the Board finds 
that at no time during the appellate period has the Veteran 
exhibited the level of occupational and social impairment 
exemplified by symptoms consistent with those contemplated by 
the rating schedule for the next higher 70 percent 
evaluation.  He does not experience deficiencies in most 
areas, obsessional rituals, irregular speech patterns, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  

Additionally, although the Veteran only seeks a 70 percent 
rating, the Board has considered a total rating but finds 
that the Veteran does not exhibit total occupational and 
social impairment consistent with a 100 percent rating for 
PTSD.  He does not exhibit gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, disorientation to time or place, gross memory 
loss or other symptoms of similar severity as contemplated by 
the rating schedule for a 100 percent evaluation.  VA 
examinations, April 2009 & July 2005; 38 C.F.R. § 4.130 
(2009).  

Furthermore, in evaluating psychiatric disabilities, the 
Board has adopted the 4th edition of the Diagnostic and 
Statistical Manual of Mental Disorders, published by the 
American Psychiatric Association (DSM-IV).  This manual 
includes a Global Assessment of Functioning (GAF) scale 
reflecting psychological, social and occupational functioning 
on a hypothetical continuum of mental illness with degrees of 
impairment scored from 1 (most severe) to 100 (no symptoms).  
Id; see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996)(citing DSM-IV).  During the present appeal, this 
Veteran has been assigned GAF scores ranging from 49-55 which 
equates to between moderate (e.g., flat affect and 
circumstantial speech, occasional panic attacks) and serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting), essentially in the middle of the 
severity spectrum.  See, e.g., VA examinations supra; VA 
treatment record, December 2004; see also DSM-IV supra.  In 
all, the Board finds that the severity of the Veteran's PTSD 
symptomatology warrants no greater than the 50 percent rating 
currently established.    

Conclusion

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at 
the same time that the Veteran is appealing the initial 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU is not raised by the record as the 
evidence of record fails to show that the Veteran is 
unemployable.  Specifically, the record establishes that the 
Veteran retired from work due to eligibility by age or 
duration of work.  VA examination, April 2009.  It is unclear 
exactly when the Veteran stopped working as he reported being 
retired for four years in 2004, but later reported retiring 
onto Social Security in 2005.  Compare VA discharge record, 
December 2004 with VA examination, April 2009.  Regardless of 
the date on which the Veteran retired, there is no evidence 
that he left employment due to a service-connected 
disability.  

With regard to his diabetes, the Veteran reports diminished 
physical activity due to tiredness, but does not report 
symptomatology that would preclude employment.  VA 
examination, May 2009.  With regard to his PTSD, the Veteran 
alleged in his December 2005 NOD that he cannot work due to 
PTSD as he "cannot handle being around people."  However, 
this assertion is contradicted by other evidence of record.  
In particular, the Veteran more recently stated that he 
enjoys his weekly group therapy sessions, which by definition 
requires interaction with other people.  VA examination, 
April 2009.  

Ultimately, the April 2009 examiner opined that the Veteran's 
symptoms would not prevent him from maintaining gainful 
employment.  In the absence of evidence of the Veteran's 
current unemployability, the Board finds that no further 
consideration of TDIU is warranted.


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied. 

A separate 10 percent rating for diabetic neuropathy of the 
right foot is granted.  

A separate 10 percent rating for diabetic neuropathy of the 
left foot is granted.  

A rating in excess of 50 percent for PTSD is denied.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


